           Case 1:18-cv-09863-GHW Document 73 Filed 03/10/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/10/2021
------------------------------------------------------------------X
                                                                  :
CHAKIA HARVEL,                                                    :
                                                                  :
                                                     Plaintiff, :            1:18-cv-09863-GHW
                                                                  :
                              -v -                                :                ORDER
                                                                  :
WYNDHAM VACATION OWNERSHIP, INC., :
                                                                  :
                                                   Defendant. :
                                                                  :
------------------------------------------------------------------X
GREGORY H. WOODS, United States District Judge:

         On January 29, 2021, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 60 days following the issuance of

the order. In accordance with the terms of that order, if the plaintiff failed to apply for restoration

of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated March 9, 2021, the plaintiff requested that the Court extend the deadline for

the plaintiff to apply for restoration of the case to the Court’s active calendar, or, alternatively, for

the parties to submit a stipulation of settlement and dismissal.1 That application is GRANTED.

Accordingly, the deadline for the plaintiff to apply for restoration of the case to the Court’s active

calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal, is

extended to April 9, 2021.

         SO ORDERED.
                                                                        _____________________________________
Dated: March 10, 2021
                                                                               GREGORY H. WOODS
New York, New York                                                            United States District Judge

1
  As explained in Rule 4(E) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
